DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the amending of claims 1, 4, 5 and 9.
Claim Objections
The previous claim objections are withdrawn due to the current amendments.
Claim Rejections - 35 USC § 112
The previous 112 rejections are withdrawn due to the current amendments.
Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive.
The Applicant has argued (Remarks, pg.4-5) Codemard does not teach the fiber core to have a central core region smaller than the core diameter.
The Examiner does not agree. A “region” can be considered an area of any size, shape and/or location without further limitation. The reference to a “region” within the core of Codemard is not to point out a particular distinguishing feature but rather is to simply point out that a “region” can be defined within the area of the core. The art of Rockwell is relied upon to teach the further limitations directed to the dimensioning of the core region while Kashiwagi is relied upon to teach the reflector limitations.
The Applicant has argued (Remarks, pg.5) that Kashiwagi teaches the reflectors to reflect higher order modes which means the FBGs have diameters that extend across the entire core region.
The Examiner does not agree. Kashiwagi states at [0045]:
However, in the embodiment, the refractive index of the high-refractive index portion 46 of the second FBG 45 is ununiform in the radial direction of the core 41. Thus, in the second FBG 45, although the reflection wavelength of the fundamental-mode light beam is matched with the reflection wavelength of the fundamental-mode light beam in the first FBG 35 as described above, the reflection wavelengths of the higher-mode light beams are unmatched with the reflection wavelengths of the higher-mode light beams in the first FBG 35.
Here it is directly stated that the higher order modes are not aligned with the FBG #45. Further [0046] states:
The fundamental-mode light beam has the peak of the intensity located in the center of the core. The higher-mode light beams also have the peak of the intensity located on the other sites in addition to the center of the core.
This portion directly teaches that portions of the higher order modes overlap the center of the core which means that the gratings need not extend across the entire core to at least partially reflect a higher order mode as the Applicant has argued.
Also note that the cited paragraph [0011] states both gratings can be formed as such.
Please additionally see the following amended figure 6a/b which shows the grating sizing to be less than that of the core:

    PNG
    media_image1.png
    730
    616
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Codemard et al. (“High-power continuous wave cladding pumped Raman fiber laser”, Optics Letters, Vol.31, No.15, 08/01/2006) in view of Rockwell et al. (US 2015/0117473) and Kashiwagi (US 2017/0162998).
With respect to claim 1, Codemard teaches a high power single mode (SM) Raman laser source comprising: an end pumped (fig.1) multi-clad Raman fiber (pg.1 col.2 para.3) having: an inner cladding, which receives multimode (MM) pump radiation (abstract) propagating along a path at a wavelength  lam-pump (fig.1 1550nm), and a MM core surrounded by the inner cladding (pg.2 col.2 para. 3, spec [0005]) and provided with a central core region which has a diameter smaller than that of the MM core (fig.1 can be considered central region of core), the pump radiation producing Raman scattering which induces a conversion of the pump radiation to a signal radiation at a Raman-shifted wavelength lam-ram > than wavelength lam-pump (abstract, 1660nm), the central core region being doped with impurities which enhance the Raman scattering (pg.1 col.2 para.3, Ge); and spaced wavelength-selective reflectors defining therebetween a resonator for the FM at the wavelength (pg.2 col.2 para.2, FBR + cleaved face, fig.1), lam-ram which at least partially includes the central core region (formed across core, pg.2 col.2 para.2), the wavelength-selective reflectors each being dimensioned to match the central core region (the FBR is directly in the core while the cleaved facet extends across the core, both are thereby similar in size to the central core region/SM and are of a size which fits together to reflect the SM light in order for the system to function as outlined), wherein the Raman fiber outputs the signal radiation in the FM with an 1 ≤ M2 < 1.1 (pg.1 col.2 para.1, diffraction limit – M2=1). Codemard further teaches the desire to propagate only the fundamental mode using the core (pg.1 col.2 para.2) and the desire for further power scaling (pg.3 col.2 para.1). Codemard does not specify the central core region being dimensioned to confine substantially only a fundamental mode (FM) of the signal radiation or output in a power range between a few kilowatts (kW) and tens of kWs.  Rockwell teaches a related Raman laser device (fig.1,2) which includes a core region being dimensioned to confine substantially only the FM ([0021], fig.2, via control the Ge doping position) and output powers exceeding a few Kw ([0026, 28]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the dimensioned core doping of Rockwell to ensure operation in the FM by enabling loss filtering of higher order modes (Rockwell, [0021]), possibly eliminating the need for the output fiber of Codemard, and to scale the power to a few kW to tens of kWs as demonstrated by Rockwell to achieve the power scaling desired by Codemard to produce a more power laser system for material processing or other applications. 
Codemard further teaches one of the reflectors to be a fiber Bragg grating (pg.1 col.2 para.2), but does not teach the wavelength selective reflectors to each be dimensioned to have a diameter which does not exceed the diameter of the central core region. Kashiwagi teaches a similar fiber laser (fig.1) which uses fiber Bragg gratings for both reflectors (fig.1 #35, 45) and additionally teaches the gratings to be non-uniform across the core (fig.6a/b) thereby creating a central core region (fig.6a/b #41c) smaller than the core and that both gratings can be formed as such ([0011] “at least one”). Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of 2 fiber Bragg reflectors as taught by Kashiwagi for the reflectors in Codemard, and to size the gratings to be limited to the size of the central core region as also taught by Kashiwagi, in order to optimize the reflectivity and achieve a higher conversion efficiency and favor the fundamental mode by increasing loss in higher order modes (Kashiwagi, [0046]) enhancing fundamental operation as desired by Codemard (abstract).
With respect to claim 2, Codemard teaches a MM feeding fiber located upstream from and delivering the pump radiation to an upstream end of the Raman fiber (pg.2 col.1 para.1, EYDFA).
With respect to claim 3, Codemard, as modified, teaches the device outlined above, including the use of 2 fiber Bragg gratings, and the MM feeding and Raman fibers are capable of being directly spliced to one another (pg.2 col.1 para.1). Codemard does not specify the splice was done.  It would have been obvious to one of ordinary skill in the art before the filing of the instant application to produce the suggested splicing of the fibers of Codemard to reduce coupling loss.
With respect to claim 8, Codemard teaches the device outlined above, but does not teach the pump wavelength is 1070nm and the signal wavelength is 1120nm. It is well-known in the Raman laser arts that changing the pumping wavelength alters the signal wavelength based on the Raman scattering effect. Therefore, the Examiner takes Official Notice that one of ordinary skill in the art before the filing of the instant application would have found it obvious to alter the pumping wavelength to one such as 1070nm to achieve an output wavelength such as 1120nm (and reflector reflectivity range) in order to select a desired frequency range of operation to fit the intended use of the system (e.g. material processing, pumping, communications, etc.).


Claims 4, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Codemard, Kashiwagi and Rockwell in view of Oba (US 2015/0229097).
With respect to claim 4, Codemard, as modified, teaches the device outlined above, including splicing fibers (pg.2 col.1 para.2), but does not teach a MM intermediary passive fiber spliced to opposing ends of respective feeding and Raman fibers and configured with a MM core which supports propagation of only a FM of the intermediary fiber, wherein the FM of the intermediary and Raman fibers having respective mode field diameters match one another.  Oba teaches a fiber laser system (fig.1) which includes a pumping source (fig.1 #10) coupled via fibers (fig.1 #12) to an intermediary fiber (fig.1 #15) which is then coupled to the main laser fiber (fig.1 #20), wherein the intermediary fiber is the same size as the main laser fiber ([0043]) thereby having the same mode field diameters. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a size matched intermediary fiber between the pump source fiber and main laser fiber as demonstrated by Oba in the device of Codemard in order to allow for coupling of multiple pump sources to scale the power output.
With respect to claim 5, Codemard, as modified, teaches the device outlined in the rejection of claim 4 above, including the use of a SM output passive fiber spliced to a downstream end of the Raman fiber (fig.1 SMF-28), one of the reflectors to be a fiber Bragg grating written into the fiber core (pg.2 col.2 para.2). Codemard does not specify the wavelength selective reflectors being respective fiber Bragg gratings written into the cores of the intermediary and SM fibers. Oba further demonstrates the fiber Bragg gratings are formed in fibers coupled at either end of the gain fiber (fig.1 #21 in #15, #22 in #35). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of fiber Bragg gratings written into the cores of the intermediary and SM fibers as demonstrated by Codemard and Oba in order to provide a modular system capable of replacing one or more reflectors, while making use of a second DBR to improve the quality of the cavity as compared to a cleaved fiber end.
With respect to claim 7, Codemard, as modified, teaches the device outlined above, including the use of a fiber laser pumping source providing MM input (pg.2 col.1 para.1). Codemard does not teach using plural sources with a combiner to mix the inputs and provide it to the laser. Oba further teaches coupling plural pumping sources via fibers and a combiner to the laser (fig.1 #11s, #12s, #18). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize additional pumping sources taught by Codemard in the connecting manner taught by Oba in order to raise the output power of the laser. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Codemard, Kashiwagi and Rockwell in view of Guo et al. (US 10746933, note foreign priority with support).
With respect to claim 6, Codemard, as modified, teaches the device outlined above, including a feeding fiber (pg.2 col.1 para.1, EYDFA), using lens to couple the pump light (pg.2 col.1 para.1) and using a dichroic mirror preventing Raman light from reaching the pump (fig.1), but does not specify collimating and focusing lenses positioned between the MM feeding and the Raman fibers and a slanted mirror between the lenses deflecting backreflected light off the path. Guo teaches a laser pump source (fig.2a #250) which includes a pump (fig.2a #215), a collimating lens (fig.2a #225-3), a focusing lens (fig.2a #225-1) and a slanted mirror between the lenses (fig.2a #220). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the lens and mirror pumping arrangement demonstrated by Guo in the device of Codemard in order to ensure the maximum coupling of the pump light to the fiber while maintain the prevention of back reflected Raman light to the pump.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Codemard, Kashiwagi and Rockwell in view of Wisk et al. (US 2015/0364897).
With respect to claim 9, Codemard, as modified, teaches the device outlined above, including the inner cladding has a region spaced radially outwards from the MM core (as seen in the inset of fig.1). Codemard does not teach the inner cladding to be doped with fluorine. Wisk demonstrates a Raman fiber device (title) and further teaches that when doping with Ge it is useful to use F to lower the index of the material. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of the F doping type of Wisk in the inner clad of Codemard as an alternate means of controlling the desired lower refractive index which would ease manufacturing processes by allowing for alternate doping schemes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 5818630 and 20170294754 teach related fiber laser systems.

US 2009/0103874 and US 2017/0162998 teach gratings which have radial extents which vary in a fiber core.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/               Primary Examiner, Art Unit 2828